         Case 1:19-cv-01260-CJN Document 20 Filed 03/11/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
HAWAII FIREARMS COALITION,             )
                                       )
            Plaintiff,                 )
                                       )
      v.                               ) Civil Action No. 19-1260 (CJN)
                                       )
FEDERAL BUREAU OF INVESTIGATION, )
                                       )
            Defendant.                 )
______________________________________ )

                              STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties to this action hereby

stipulate to dismiss this action with prejudice pursuant to the parties’ settlement agreement

executed in connection with this matter.

Dated March 11, 2021                  Respectfully submitted,

                                      /s/ Stephen D. Stamboulieh
                                      Stephen D. Stamboulieh
                                      Stamboulieh Law, PLLC
                                      P.O. Box 428
                                      Olive Branch, MS 38654
                                      (601) 852-3440
                                      stephen@sdslaw.us
                                      DC District Court Bar# MS0009

                                      Alan Alexander Beck
                                      Law Office of Alan Beck
                                      2692 Harcourt Drive
                                      San Diego, CA 92123
                                      (619) 905-9105
                                      Hawaii Bar No. 9145
                                      Alan.alexander.beck@gmail.com
                                      DC District Court Bar# HI001

                                      Counsel for Plaintiff

                                      CHANNING D. PHILLIPS
                                      Acting United States Attorney
Case 1:19-cv-01260-CJN Document 20 Filed 03/11/21 Page 2 of 2




                      BRIAN P. HUDAK
                      Acting Chief, Civil Division

                By:    /s/ Christopher C. Hair
                      CHRISTOPHER C. HAIR, PA Bar No. 306656
                      Assistant United States Attorney
                      555 Fourth Street, N.W.
                      Washington, D.C. 20530
                      (202) 252-2541
                      christopher.hair@usdoj.gov

                      Counsel for Defendant




                               -2-
